Citation Nr: 0211299	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  94-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from February 1974 to June 
1974 and from October 1977 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the veteran's application to reopen a 
claim for service connection for an acquired psychiatric 
disorder.

The Board denied the application to reopen the claim for 
service connection for an acquired psychiatric disorder in 
September 1997.  The veteran appealed the Board's September 
1997 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2000, the Court vacated and 
remanded the September 1997 Board's decision.

In a March 2001 decision, the Board denied the application to 
reopen the claim for service connection for an acquired 
psychiatric disorder.  The veteran appealed this decision to 
the Court, and the Court vacated and remanded this Board 
decision in December 2001.

On remand, the veteran submitted a medical opinion which the 
Board has determined in the decision below is new and 
material evidence to reopen the claim.  A final decision on 
the merits of the claim is deferred because the Board is 
undertaking additional development on the issue of service 
connection for an acquired psychiatric disorder pursuant to 
authority granted by 38 C.F.R. § 20.901(a) (2001).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2001); see also 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903 (2002)).  After 
giving the notice and reviewing the veteran's response to the 
notice, if any, the Board will prepare a separate decision 
addressing the issue of service connection for an acquired 
psychiatric disorder.

FINDINGS OF FACT

1.  The RO denied a claim for service connection for an 
acquired psychiatric disorder in a July 1975 rating decision; 
the veteran did not appeal this decision.

2.  The RO denied the veteran's application to reopen a claim 
for service connection for an acquired psychiatric disorder 
in a January 1993 rating decision; the veteran appealed this 
decision to the Board.

3.  Evidence received since the July 1975 rating decision was 
not previously before agency adjudicators, bears directly and 
substantially on the specific matter under consideration, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted since the July 
1975 rating decision, and the claim for service connection 
for an acquired psychiatric disorder has been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a current 
disability which had its onset in service or is the result of 
a disease or injury incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
established for a disability resulting from aggravation 
during service of a disease or injury which preexisted 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  A 
veteran is presumed to be in sound condition at entrance to 
service except for disorders noted at entrance or where clear 
and unmistakable evidence rebuts the presumption of sound 
condition for disorders not noted at entrance.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumptions of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  The appellant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if a NOD is 
not filed within that time.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d) and 20. 302(a).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purposes of reopening a 
claim, the credibility of evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the RO denied the claim for service connection 
for an acquired psychiatric disorder in a July 1975 rating 
decision, noting that it had obtained medical evidence from 
Stanford University Hospital dated in December 1973, two 
months before the veteran's entrance onto active duty in 
February 1974, which showed a diagnosis of anxiety.  Thus, 
the RO denied the claim on the basis that a psychiatric 
disorder preexisted service and was not aggravated during 
service.

In June 2002, the veteran submitted a medical opinion to the 
Board from S. Barnes, M.D., in which Dr. Barnes indicated 
that the veteran had the same disorder, -- i.e., conversion 
reaction, anxiety, depression, -- before, during and after 
service, and that it was "as likely as not" that the 
veteran's pre-service mental condition was aggravated by his 
military service beyond the normal progression of the 
disease.  Presuming the credibility of this evidence, the 
Board notes that it was not previously submitted to agency 
decisionmakers; it bears directly and substantially upon the 
specific matter under consideration. It is neither cumulative 
nor redundant; and by itself or in connection with evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Accordingly, the Board concludes that new 
and material evidence has been submitted since the July 1975 
rating decision, and the claim for service connection for an 
acquired psychiatric disorder has been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).



ORDER

New and material evidence has been submitted since the July 
1975 rating decision, and the claim for service connection 
for an acquired psychiatric disorder has been reopened.  To 
this extent only, the appeal is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

